UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   March 22, 2011

                                      No. 10-1230

                               GAD DEMANDSTEIN,
                                         Petitioner

                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                                  Respondent
                        (Agency No. A071-875-923)

Present: FUENTES, VANASKIE and NYGAARD, Circuit Judges


         Motion by Respondent to Publish Opinion Dated 02/24/11.


                                                        Respectfully,
                                                        Clerk/tmk

_________________________________ORDER________________________________

The foregoing motion is granted.



                                        By the Court,


                                        /s/ Julio M. Fuentes
                                        Circuit Judge

Dated: May 10, 2011
tmk/cc: Lauren Anselowitz, Esq.
        Robert Frank, Esq.
        John C. Cunningham, I, Esq.
        Don G. Scroggin, Esq.